DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 05/25/2021 is acknowledged. Claims 42, 45 and 62 are amended; claim 61 is newly canceled and claims 54-58 and 64-96 were previously canceled.
Claims 42-53, 59, 60, 62, 63 and 97-100 are pending.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 120 in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made (see p. 4 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior applications, the Examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in PCT/US2020/063408 as well as provisional application serial numbers 62/947,957 and 62/943,739 because the claimed invention is disclosed in said applications. Therefore, the effective filing date of claims 42-53, 59, 60, 62, 63 and 97-100 is 12/04/2019.  

Objections/Rejections Withdrawn
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any previous rejection of claim 61 is withdrawn in response to Applicant’s cancelation of that claim.

Claim Objections
The objection to claim 45 for informalities is withdrawn in response to Applicant’s amendment of the claim to add the definite article between “using” and “same”.
Claim Rejections - 35 USC § 103
The rejection of claims 42-49, 53, 59, 60, 62, 63 and 97-100 under 35 U.S.C. 103 as being unpatentable over Bashirians et al. (20090176247) in view of Emptoz-Bonneton et al. (J Clin Endocrinol Metab 85: 361-367, 2000), the Roche Diagnostics 2013 Package Insert for sFlt-1 and PlGF ELISA assays (12 pages total) and Maynard et al. (J Clin Invest. 2003;111:649-658. doi: 10.1172/JCI17189) is withdrawn upon further consideration. 
As noted at pages 9-11 of the Remarks filed 05/25/2021, Applicant provides evidence that the data gathered by Bashirians et al. (reproduced from the “Table 9” of the PGPUB and depicted as “Table 1” and “Figure” 1 at p. 10 of the Remarks) demonstrate that an amount of dissociated PlGF (PlGF-d) could not be mathematically deduced from the sFLT-1:PlGF complex and free PlGF levels disclosed therein. To illustrate, the “Total PlGF” disclosed by Bashirians et al. is not equal to the sum of the “Free PlGF” and the “sFlt:PlGF Complex” (see Table 1 at p. 10 of the Remarks). The measurement of the different PlGF species as disclosed in Bashirians et al. does not suggest to one having ordinary skill in the art that PlGF-d and free PlGF are reliably determined.

The rejection of claims 42-47, 50, 53, 59, 60, 62, 63 and 97-100 under 35 U.S.C. 103 as being unpatentable over Bashirians et al. (20090176247) in view of Doucet et al. (Disease Markers (2013) 35: 465-474, http://dx.doi.org/10.1155/2013/290670), the Roche Diagnostics 2013 Package Insert for sFlt-1 and PlGF ELISA assays (12 pages 
As noted at pages 9-11 of the Remarks filed 05/25/2021, Applicant provides evidence that the data gathered by Bashirians et al. (reproduced from the “Table 9” of the PGPUB and depicted as “Table 1” and “Figure” 1 at p. 10 of the Remarks) demonstrate that an amount of dissociated PlGF (PlGF-d) could not be mathematically deduced from the sFLT-1:PlGF complex and free PlGF levels disclosed therein. To illustrate, the “Total PlGF” disclosed by Bashirians et al. is not equal to the sum of the “Free PlGF” and the “sFlt:PlGF Complex” (see Table 1 at p. 10 of the Remarks). The measurement of the different PlGF species as disclosed in Bashirians et al. does not suggest to one having ordinary skill in the art that PlGF-d and free PlGF are reliably determined.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. As noted above, given the evidence presented by Applicant, the person having ordinary skill in the art would not be motivated to use the sum of free PIGF and sFIt1:PIGF complex as an approximation of PIGF-d. In addition, Figure 1A from the instant application shows that PIGF can bind sFIt1 in a 1:1 or 2:1 ratio and thus does not possess a simple stoichiometry. 
Although claim 42 recites “determining an amount” (see parts (b) and (d) of claim 42), it is clear from the context of this claim, which requires isolating first and second aliquots of biological sample and applying a treatment to the second aliquot (parts (a) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 42-53, 59, 60, 62, 63 and 97-100 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649